          Case 2:18-cv-03151-SHR Document 16 Filed 06/09/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Derrick Damarian Lowe,                          No. CV-18-03151-PHX-SHR
10                  Petitioner,                      Order    Adopting     Report    &
                                                     Recommendation    and   Dismissing
11   v.                                              Petition
12   Carla Hacker-Agnew, et al.,
13                  Respondents.
14
15
16            On April 9, 2021, Magistrate Judge Jacqueline M. Rateau issued a Report and

17   Recommendation (“R&R”) in which she recommended the Court dismiss Petitioner
18   Derrick Lowe’s Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254

19   (“Petition”). (Doc. 15) The R&R notified the parties they had fourteen (14) days from

20   the date of the R&R to file any objections. No objections have been filed.
21            If neither party objects to a magistrate judge’s report and recommendation, the
22   District Court is not required to review the magistrate judge’s decision under any

23   specified standard of review. Thomas v. Arn, 474 U.S. 140, 150 (1985). However, the

24   statute for review of a magistrate judge’s recommendation “does not preclude further

25   review by the district judge, sua sponte or at the request of a party, under a de novo or

26   any other standard.” Id., at 154.
27            The Court has reviewed the Petition (Doc. 1), the Respondent’s Answer (Doc. 9),
28   Petitioner’s Reply (Doc. 13), and Judge Rateau’s R&R (Doc. 15). The Court finds the
       Case 2:18-cv-03151-SHR Document 16 Filed 06/09/21 Page 2 of 2



 1   R&R well-reasoned and agrees with Judge Rateau’s conclusions.
 2          IT IS ORDERED the R&R (Doc. 15) is ADOPTED and Plaintiff’s Petition for
 3   Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (Doc. 1) is DENIED and
 4   DISMISSED.
 5          IT IS FURTHER ORDERED the Clerk of Court shall docket accordingly and
 6   close the case file in this matter.
 7                  Dated this 9th day of June, 2021.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
